Citation Nr: 1625230	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-43 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to December 1, 2006, and in excess of 40 percent thereafter for lumbar spondylosis (with the exception of the temporary total rating from June 20, 2007, to December 31, 2007).

2. Entitlement to an initial rating in excess of 20 percent, effective since February 15, 2007, for right lower extremity radiculopathy.

3. Entitlement to an initial rating in excess of 10 percent prior to December 1, 2006, and in excess of 20 percent thereafter for degenerative changes of the acromioclavicular joint of the right shoulder.

4. Entitlement to an initial compensable rating prior to December 1, 2006, and in excess of 10 percent thereafter for right knee patellofemoral syndrome.

5. Entitlement to an initial compensable rating prior to February 15, 2007; an initial rating in excess of 20 percent from February 15, 2007, to September 11, 2014; and an initial rating in excess of 40 percent thereafter for residuals of a pudendal nerve injury.
REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1998 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.

In February 2006, the RO granted service connection and assigned initial ratings for the lumbar spine, right shoulder, left hip, pudendal nerve, and bilateral knee disabilities, effective November 1, 2005.  The Veteran submitted a notice of disagreement (NOD) as to the initial ratings assigned.  A Statement of the Case (SOC) was mailed to the Veteran in March 2007, but he did not file a substantive appeal (VA Form 9).

In April 2007, the Veteran submitted a formal claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)  (VA Form 21-8940), listing his service-connected disabilities as rendering him unemployable.  This was received within 60 days after mailing of notice of the SOC, and before termination of the appeal period.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2014).  

The Veteran had not previously claimed unemployability due to service-connected disabilities, as opposed to general interference with his ability to work.  Further, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the underlying disability claim as an attempt to obtain an appropriate initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, this was new and material evidence regarding the Veteran's claims for a higher initial rating, and the prior decision did not become final.  38 C.F.R. § 3.156(b) (2014).  

In other words, the Veteran's claims for higher initial ratings and a TDIU based on such underlying disabilities remained pending since his November 2005 claim.

In October 2007, the RO denied entitlement to TDIU and addressed individual ratings for the Veteran's service-connected disabilities, resulting in the staged ratings reflected on the first page of this decision.  In his March 2008 NOD, the Veteran appealed from the rating determinations for those five disabilities, but not from the other issues addressed in the October 2007 decision.  Although he did not expressly appeal from the denial of TDIU, that issue remained on appeal as part of the underlying rating claims.  Rice, 22 Vet. App. at 453-54.  

In July 2010, the RO awarded temporary total ratings based on surgery and convalescence for the Veteran's back disability in 2007, as well as for a left knee surgery in 2009.  In August 2010, the RO awarded entitlement to a TDIU, effective February 26, 2009, and denied a higher rating for the disabilities that remained pending on appeal.  The Veteran appealed from the effective date for the TDIU.

The Veteran testified via videoconference hearing before a Veterans Law Judge (VLJ) in September 2013 regarding the effective date for the award of a TDIU.  Because the individual rating claims were also on appeal, the Board remanded the case in July 2014 to afford the Veteran another hearing on those issues.  In September 2014, the Veteran testified before a different VLJ in a hearing at the RO regarding the initial rating issues and effective date for the TDIU.  Transcripts of the September 2013 and September 2014 hearings are associated with the Veteran's claims file.

In a decision issued in January 2015, the Board granted an earlier effective date for the award of a TDIU, but remanded the initial rating issues for additional development.  On remand, the RO issued an August 2015 rating decision that, in pertinent part, increased the initial rating assigned for the Veteran's service-connected residuals of a pudendal nerve injury to 40 percent, effective September 11, 2014.  As such, that issue has been recharacterized on the cover page to reflect that there is an additional staged rating on appeal.  

The Veteran's initial rating issues have now been returned to the Board for further adjudication.  See June 2015 Supplemental Statement of the Case (SSOC).  As the issue of entitlement to an earlier effective date for the award of a TDIU was decided in the Board's January 2015 decision, and the VLJ who conducted the September 2013 hearing did not receive testimony addressing the initial rating issues, this decision will be signed only by the VLJ who conducted the September 2014 hearing.  See 38 U.S.C.A. § 7102(a) (West 2014); 38 C.F.R. §§ 19.3, 20.707 (2015).


FINDING OF FACT

On May 24, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he intended to withdraw his appeal for higher initial ratings for lumbar spondylosis, right lower extremity radiculopathy, degenerative changes of the acromioclavicular joint of the right shoulder, right knee patellofemoral syndrome, and residuals of a pudendal nerve injury; there is no question of fact or law remaining before the Board in these matters.


CONCLUSIONS OF LAW

1. Regarding the issue of entitlement to an initial rating in excess of 10 percent prior to December 1, 2006, and in excess of 40 percent thereafter for lumbar spondylosis (with the exception of the temporary total rating from June 20, 2007, to December 31, 2007), the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. Regarding the issue of entitlement to an initial rating in excess of 20 percent, effective since February 15, 2007, for right lower extremity radiculopathy, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3. Regarding the issue of entitlement to an initial rating in excess of 10 percent prior to December 1, 2006, and in excess of 20 percent thereafter for degenerative changes of the acromioclavicular joint of the right shoulder, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4. Regarding the issue of entitlement to an initial compensable rating prior to December 1, 2006, and in excess of 10 percent thereafter for right knee patellofemoral syndrome, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5. Regarding the issue of entitlement to an initial compensable rating prior to February 15, 2007; an initial rating in excess of 20 percent from February 15, 2007, to September 11, 2014; and an initial rating in excess of 40 percent thereafter for residuals of a pudendal nerve injury, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative/attorney and must be in writing (except for appeals withdrawn on the record at a hearing).  38 C.F.R. § 20.204(b).

In a written statement received on May 24, 2016, the Veteran indicated that he wished to withdraw his appeal seeking increased initial ratings for his service-connected lumbar spondylosis, right lower extremity radiculopathy, degenerative changes of the acromioclavicular joint of the right shoulder, right knee patellofemoral syndrome, and residuals of a pudendal nerve injury.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal is dismissed.










						(CONTINUED ON NEXT PAGE)
ORDER


The appeal for an initial rating in excess of 10 percent prior to December 1, 2006, and in excess of 40 percent thereafter for lumbar spondylosis (with the exception of the temporary total rating from June 20, 2007, to December 31, 2007), is dismissed.

The appeal for an increased initial rating in excess of 20 percent, effective since February 15, 2007, for right lower extremity radiculopathy, is dismissed.

The appeal for an increased initial rating in excess of 10 percent prior to December 1, 2006, and in excess of 20 percent thereafter for degenerative changes of the acromioclavicular joint of the right shoulder, is dismissed.

The appeal for an increased initial compensable rating prior to December 1, 2006, and in excess of 10 percent thereafter for right knee patellofemoral syndrome, is dismissed.

The appeal for an increased initial compensable rating prior to February 15, 2007; an initial rating in excess of 20 percent from February 15, 2007, to September 11, 2014; and an initial rating in excess of 40 percent thereafter for residuals of a pudendal nerve injury, is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


